Citation Nr: 0610662	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  97-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling. 

2.  Entitlement to separate 10 percent ratings for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996  rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, wherein the RO continued a 10 percent 
evaluation for service-connected bilateral hearing loss.  By 
that same rating action, the RO granted service connection 
for tinnitus and assigned an initial evaluation of 10 
percent.  The veteran perfected a timely appeal of these 
determinations. 

With regard to the veteran's representative's claim of 
entitlement to separate 10 percent ratings for each ear for 
the service-connected bilateral tinnitus (see Informal 
Hearing Presentation, dated in March 2006), the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, 
19 Vet. App. 63, 78 (2005), that reversed a decision of the 
Board of Veterans' Appeals (Board) which concluded that no 
more than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit. To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board, as directed by the 
Secretary, imposed a temporary stay on the adjudication of 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not persistent for purposes of 38 
C.F.R. § 4.87, Diagnostic Code 6260.

Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to separate 10 percent 
ratings for the service-connected tinnitus of each ear until 
such time as either the April 28, 2005, memorandum is 
rescinded, or the VA Office of General Counsel provides 
advice and instructions to the Board upon resolution of 
ongoing litigation on this matter.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  When 
the stay is lifted, the issue of entitlement to separate 10 
percent ratings for the service-connected tinnitus of each 
ear will be promptly adjudicated.

A review of the claims file also reflects that the veteran 
and his representative have raised the issues of entitlement 
to service connection for back pain and a disability 
manifested by a loss of equilibrium (also claimed as 
vertigo), to include as secondary to service-connected otitis 
media and bilateral hearing loss, respectively (see VA Form 
21-4138, Statement in Support of Claim and statement of 
veteran's representative, dated in March 2003 and February 
and March 2006, respectively).  As these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further development is warranted to comply with the 
provisions of the VCAA.  In an effort to assist the RO, the 
Board has reviewed the claims folder and identified certain 
assistance that must be rendered.

As noted in the Introduction, in August 2005, the Board 
remanded the veteran's increased evaluation claim for 
bilateral hearing loss to the RO for further development.  
Thereafter, and on their own initiative, the RO scheduled the 
veteran for VA audiological examination, which were conducted 
in December 2004 and March and May 2005.  A review of the 
aforementioned VA examination reports reflects that the test 
results were found by the respective examiners to have been 
unreliable and inconsistent and, therefore, inadequate for 
rating purposes in accordance with 38 C.F.R. § 4.85 (2005).  
Thereafter, in a Supplemental Statement of the Case, issued 
on September 1, 2005, the RO informed the veteran that 
examinations for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test and puretone audiometry 
test.  Id.  

Thereafter, in late September 2005, the veteran's 
representative submitted a private audiological examination 
report, prepared by D. L. B., M.D.  Dr. B. related that there 
was a significant asymmetric hearing loss in the veteran's 
left ear.  Dr. B. reported that the appellant's speech 
reception threshold was between 25 and 30 decibels and 50 and 
55 in the right and left ears, respectively.  The veteran's 
discrimination was found to have diminished to 70 percent by 
comparison to a 90 to 100 percent on his right side.  A 
review of Dr. B's September 2005 audiological examination 
report reflects that it does not conform to VA's requirements 
for evaluating hearing impairment.  See 38 C.F.R. § 4.85 
(2005).  More specifically, it is unclear whether Dr. B.'s 
September 2005 audiological examination was conducted without 
the veteran's use of hearing aids and whether it included 
both a controlled speech discrimination test (Maryland CNC) 
and puretone audiometric test.  Id.  

Thus, in light of the VCAA, the Board finds that on remand to 
the RO, the veteran should be instructed to have Dr. B. 
interpret his September 2005 audiological examination report 
and have it conform to the provisions of 38 C.F.R. § 4.85, if 
possible.  More specifically, and as noted previously, any 
audiometric examination should be conducted without the use 
of hearing aids, and should include both a controlled speech 
discrimination test (Maryland CNC) and puretone audiometric 
test.  In this regard, "Puretone threshold average" is the 
sum of the puretone thresholds at 1,000, 2000, 3,000 and 
4,000 Hertz, divided by four.  
38 C.F.R. § 4.85(d) (2005).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
(U.S. Vet. App. Mar3. 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim of entitlement to an 
increased evaluation for service-connected bilateral hearing 
loss, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both a higher 
disability rating and an effective date.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish a disability 
rating and effective for the claims on 
appeal (i.e., entitlement to an increased 
evaluation for bilateral hearing loss, 
currently evaluated as 10 percent 
disabling), as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Then, the RO should have the veteran 
contact D. L. B., M.D., to have him 
interpret his September 2005 audiometric 
examination report and have it conform to 
the provisions of 38 C.F.R. § 4.85 
(2005), if possible.  More specifically, 
the veteran should advise Dr. B. that any 
audiometric examination must be conducted 
without the use of hearing aids, and 
should include both a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  In this 
regard, "Puretone threshold average," 
is the sum of the puretone thresholds at 
1,000, 2000, 3,000 and 4,000 Hertz, 
divided by four.  Id.  

3.  If D. L. B., M.D. is unable to 
conform his September 2005 audiometric 
examination report to the provisions of 
38 C.F.R. § 4.85, then the RO should 
schedule the veteran for both a Maryland 
CNC speech recognition test and puretone 
audiometric test to determine the current 
severity of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to the designated 
examiner for a review of the pertinent 
medical history.  The examiner must 
indicate that a review of the claims file 
was made.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his May 2000 VA 
audiological examination and, if so, to 
what extent.  The examiner should report 
complaints and clinical findings in 
detail including pure-tone threshold 
averages and speech discrimination scores 
in accordance with 38 C.F.R. § 4.85. 

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for service-
connected bilateral hearing loss, 
currently evaluated as 10 percent 
disabling. Adjudication of the veteran's 
claim should also include consideration 
of whether the claim should be submitted 
to the Director of Compensation and 
Pension Service pursuant to the 
provisions of 
38 C.F.R. § 3.321(b) (2005).

If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After the appellant and 
his representative have had an 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2005).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





